DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 8, 12, and 15 are amended. Claims 19 and 20 are cancelled. Claims 21 and 22 have been added. The drawing objection and the existing 35 U.S.C. 101 rejections of claims 1-20 have been withdrawn.
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Miller would be rendered unsatisfactory for its intended purpose if it were modified to “cause the autonomous vehicle to operate based on the semantic map information instead of the reflectivity information”, as Applicant claims it would cause the autonomous vehicle to not “trust” the sensor data over the online HD map system, and rather would change the principle of operation from an autonomous vehicle that relies on its sensor data over the map data to an autonomous vehicle that relies on the map data over the sensor data.
	The examiner respectfully disagrees. Rather, 0003 and 0004 of Miller speak to the fact that autonomous vehicles will oftentimes use stored map information for navigation rather than direct sensor information. Specifically, 0003-0004 of Miller states: "autonomous vehicles may use map data to discover some of the above information (read as "vehicle sensors may not be able to observe or detect some or all inputs that may be required or useful to safely control or navigate the vehicle safely in some instances. Vehicle sensors may be obscured by corners, rolling hills, other vehicles, etc… In addition, some inputs, such as lanes, road signs, or traffic signals, may be missing on the road, may be obscured from view, or may not be readily visible…) rather than relying on sensor data." Thus, the examiner believes that while Miller is largely directed at updating an HD map, modifying Miller would not render it unsatisfactory for its intended purpose, as the use of stored map data instead of direct sensor data for autonomous vehicle navigation is well known, as shown in the background of Miller.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20200401823 A1), hereafter Miller, in view of Zavoli (US 20090228204 A1), hereafter Zavoli.

Regarding claim 1, Miller teaches a computer implemented method comprising:
Analyzing a traffic infrastructure element (0032, point cloud associated with traffic sign analyzed);
Determining reflectivity information of the traffic infrastructure element based on the analyzing of the traffic infrastructure element (0032, system detects traffic signs by measuring the reflectiveness of surfaces);
Providing instructions to an autonomous vehicle based on a criteria wherein the instructions are effective to cause the autonomous vehicle to operate based on the semantic map information instead of the reflectivity information (0056-0058, planning module configured to receive information about surroundings, and control module controls vehicle, 0003-0004, autonomous vehicles may use map data to discover information on the traveling route, including road signs and traffic signals, rather than relying on sensor data when the infrastructure is obscured from view, not readily visible, or missing on the road)
Miller fails to teach the method comprising comparing the reflectivity information of the traffic infrastructure element with semantic map information of the traffic infrastructure element; 
Wherein determining that the reflectivity information of the traffic infrastructure element does not match the semantic map information of the traffic infrastructure element; and
Wherein the criteria is the reflectivity information of the traffic infrastructure element not matching the semantic map information of the traffic infrastructure element.
Zavoli, however, does teach wherein the method comprises comparing the reflectivity information of the traffic infrastructure element with semantic map information of the traffic infrastructure element (0093, measured reflectivity compared against a stored measurement of reflectivity); 
Wherein determining that the reflectivity information of the traffic infrastructure element does not match the semantic map information of the traffic infrastructure element (0093, measured reflectivity compared against a stored measurement of reflectivity); and
Wherein the criteria is the reflectivity information of the traffic infrastructure element not matching the semantic map information of the traffic infrastructure element (0097, determination of object matching the object in the map).
Claims 8 and 15 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2, the combination of Miller and Zavoli teaches the computer-implemented method of claim 1, and Miller further teaches wherein the traffic infrastructure element as a road sign, a traffic light, or signage (0032, traffic sign analyzed).
Miller and Zavoli are analogous because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the infrastructure element definition of Miller in order to provide specific elements of interest. The motivation to combine is to narrow down the observed traffic infrastructure elements.
Claims 9 and 16 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 3, the combination of Miller and Zavoli teaches the computer-implemented method of claim 1, and Miller further teaches wherein the reflectivity information of the traffic infrastructure element is a 3d light detection and ranging (LiDAR) point cloud (0032, traffic sign scanned by LiDAR, point cloud generated).
Miller and Zavoli are analogous because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the LiDAR of Miller in order to provide a means of measuring the reflectivity of the traffic elements. The motivation to combine is to allow the reflectivity of the traffic elements to be determined.	
Claims 10 and 17 are similar in scope to claim 3, and are similarly rejected.

Regarding claim 4, the combination of Miller and Zavoli teaches the computer-implemented method of claim 1, and Zavoli further teaches wherein the semantic map information of the traffic infrastructure includes previous reflectivity information of the traffic infrastructure element (0093, database contains stored reflectivity measurements).
Miller and Zavoli are analogous because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the previous reflectivity information of Zavoli in order to provide stored data. The motivation to combine is to ensure that there exists reflectivity data to compare against.	
Claims 11 and 18 are similar in scope to claim 4, and area similarly rejected.

Regarding claim 5, the combination of Miller and Zavoli teaches the computer implemented method of claim 1, and Zavoli further teaches wherein the providing of the instructions to the autonomous vehicle includes logging a difference between the reflectivity information of the traffic infrastructure element and the semantic map information of the traffic infrastructure element (0093, reflectivity characteristic factor computed based on difference between present reflectivity and stored reflectivity measurement, characteristic factor stored for confidence calculations).
Miller and Zavoli are analogous because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the difference logging of Zavoli in order to provide a means of saving the difference between a measured and stored reflectivity value. The motivation to combine is to update the semantic map if a difference is detected, for use in future reflectivity detections.
Claims 12 is similar in scope to claim 5, and are similarly rejected.

Regarding claim 6, the combination of Miller and Zavoli teaches the computer implemented method of claim 1, and Zavoli further teaches the method further comprising comparing visual information of the traffic infrastructure element with the semantic map information of the traffic infrastructure element (0094, comparing of colors associated with detected object with the colors associated with the stored map object).
Miller and Zavoli are analogous because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the comparing of visual information of Zavoli in order to provide other means of detecting traffic infrastructure. The motivation to combine is to include other methods of detecting traffic infrastructure in order to further determine if the traffic infrastructure has changed.
Claim 13 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 7, the combination of Miller and Zavoli teaches the computer implemented method of claim 6, and Zavoli further teaches wherein the visual information of the traffic infrastructure element includes color information of the traffic infrastructure element (0094, comparing of colors associated with detected object with the colors associated with the stored map object).
Miller and Zavoli are analogous because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the color information of Zavoli in order to provide further specification of the visual information being detected. The motivation to combine is to allow the traffic element detection to compare the present color of the traffic element to the stored color of the traffic element to determine if it is dirty, obscured, or the like.
Claim 14 is similar in scope to claim 7, and is similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zavoli as applied to claim 1 above, and further in view of Oh (US 20160117922 A1), hereafter Oh.
Regarding claim 21, the combination of Miller and Zavoli teaches the computer-implemented method of claim 1, but fails to teach wherein the reflectivity information is indicative of a first speed limit, and wherein the semantic map information indicates a second speed limit different from the first speed limit, and wherein the autonomous vehicle operates based on the second speed limit indicated in the semantic map information.
Oh, however, does teach wherein the reflectivity information is indicative of a first speed limit, and wherein the semantic map information indicates a second speed limit different from the first speed limit, and wherein the autonomous vehicle operates based on the second speed limit indicated in the semantic map information (0024, traffic detection unit obtains a first speed limit on a road from a captured image, second speed limit stored in the navigation system, control unit displays the first speed limit when the first speed limit differs from the second speed limit, Examiner’s note: although the Oh reference speaks to displaying the first speed limit, simply choosing to display one speed limit over the other amounts to a simple design choice).
Miller, Zavoli, and Oh are analogous because they are in the same field of endeavor, vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the speed limit detection of Oh in order to provide a speed limit to check against while navigating. The motivation to combine is to allow the autonomous vehicle to double check the detected speed limit against the stored speed limit, so that it can ensure the speed limit is properly followed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zavoli as applied to claim 1 above, and further in view of Sonnabend (US 8063797 B1).
Regarding claim 22, the combination of Miller and Zavoli teaches the computer-implemented method of claim 1, but fails to teach wherein determining that the reflectivity information of the traffic infrastructure element does not match the semantic map information of the traffic infrastructure element is based on a detection that the traffic infrastructure has been tampered with.
Sonnabend, however, does teach wherein determining that the reflectivity information of the traffic infrastructure element does not match the semantic map information of the traffic infrastructure element is based on a detection that the traffic infrastructure has been tampered with (Col. 9, Lines 40-48, determination of compromised image data includes: parking sign is dirty, parking sign has graffiti on it, parking sign is bent because it was vandalized, parking sign is turned upside down by a prankster).
Miller, Zavoli, and Sonnabend are analogous because they are all reasonably pertinent to problem of detecting defaced traffic signs. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the determination of sign tampering of Sonnabend in order to provide a means of determining whether to use the semantic map information. The motivation to combine is to allow the vehicle to directly determine if it needs to use the travel information stored on the semantic map.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664